DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 9-11 are cancelled.  Claims 2-8, and 12-26 are pending in the instant application. 

Declaration under Rule 37 C.F.R. §1.132
	Applicants’ submission of the Declaration under Rule 37 C.F.R. §1.132, filed on 08/12/2022 has been entered.

Response to Amendment
The Amendment by Applicants’ representative W. Brett Stauffer on 08/12/2022 has been entered. 
Claim rejection under 35 U.S.C.§103(a)
 
The Declaration under Rule 37 C.F.R. §1.132, and Applicant’s argument have been considered.  They are sufficient to overcome the rejection.   The `385 publication does not disclose biological activities of the compounds of Examples 64, 68, and 69 listed in TABLE 8.  Therefore, the compounds are not considered to be preferred candidates to select for further modification.   Further in view of the good biological activity of the claimed compounds disclosed in the 132 Declaration, it is clear that claimed compounds are non-obvious over the `385 publication, or the combined references. Accordingly, the rejection is withdrawn.   Claims 2-8, 12-14, 17-20, and 23-26 are allowed.    

Rejoinder
Claims 2-8, 12-14, 17-20, and 23-26 are direct to an allowable product.   Pursuant to the procedures set forth in MPEP §821.04(B), claims 15-16, and 21-22 drawn to a method of using the allowed product, and seed obtained by a method of being treated by the allowed product
are eligible for rejoinder. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 01/06/2022 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusions
Claims 2-8, and 12-26 are allowed.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731